
	
		IIA
		110th CONGRESS
		1st Session
		S. J. RES. 15
		IN THE SENATE OF THE UNITED STATES
		
			May 25, 2007
			Mr. Biden introduced the
			 following joint resolution; which was read twice and referred to the
			 Committee on Foreign
			 Relations
		
		JOINT RESOLUTION
		To revise United States policy on
		  Iraq.
	
	
		Whereas in October 2002, Congress approved, and the
			 President signed into law, the Authorization for Use of Military Force Against
			 Iraq Resolution of 2002 (Public Law 107–243);
		Whereas the preamble of Public Law 107–243 sets forth the
			 threats to the national security of the United States that required the
			 authorization for the use of force, and those threats were the Iraqi regime led
			 by Saddam Hussein, its weapons of mass destruction programs, its past record of
			 using chemical weapons, and its record of harboring and supporting
			 international terrorist organizations;
		Whereas Saddam Hussein has been executed after conviction
			 for committing crimes against humanity, United States intelligence and military
			 units have not discovered weapons of mass destruction in Iraq, and thorough
			 reviews by the Iraq Survey Group and the Special Advisor to the Director of
			 Central Intelligence on Iraq's weapons of mass destruction concluded that Iraq
			 did not have any active weapons of mass destruction programs in the final years
			 of the Saddam Hussein regime;
		Whereas with the removal of the Iraqi regime led by Saddam
			 Hussein, the determination that there were no weapons of mass destruction in
			 Iraq, and the establishment of a democratic constitution and a freely-elected
			 government in Iraq, the United States objectives set forth in Public Law
			 107–243 are no longer relevant to the current situation;
		Whereas sectarian violence is the primary cause of
			 instability in Iraq;
		Whereas, Iraqis must reach a comprehensive and sustainable
			 political settlement in order to achieve stability, and the failure of the
			 Iraqis to reach such a settlement is a primary cause of increasing violence in
			 Iraq; and
		Whereas the responsibility for halting sectarian violence
			 in Iraq must rest primarily with the Government of Iraq and Iraqi security
			 forces, and not United States Armed Forces: Now, therefore, be it
		
	
		1.Short titleThis joint resolution may be cited as the
			 United States Policy in Iraq
			 Resolution of 2007.
		2.PurposeIt is the purpose of this joint resolution
			 to repeal the authorization for the use of force provided in 2002, to
			 transition United States Armed Forces in Iraq to a more limited mission, and to
			 secure the phased redeployment from Iraq of such forces not essential to that
			 new mission.
		3.Repeal of 2002
			 resolutionThe Authorization
			 for Use of Military Force Against Iraq Resolution of 2002 (Public Law 107–243)
			 is repealed.
		4.Authorization
			 for the Use of United States Armed Forces
			(a)AuthorizationThe
			 President is authorized to continue participation by United States Armed Forces
			 in Multi-National Force—Iraq, or as part of a successor force, for the purposes
			 of—
				(1)protecting United
			 States and coalition personnel and infrastructure;
				(2)training,
			 equipping, and providing logistical support to Iraqi Security Forces;
				(3)conducting
			 targeted counter-terrorism operations; and
				(4)assisting the
			 Government of Iraq to maintain the security of its international
			 borders.
				(b)Transition of
			 MissionThe President shall promptly transition the mission of
			 United States forces in Iraq from the mission authorized by section 3(a) of the
			 Authorization for Use of Military Force Resolution of 2002 (Public Law 107–243)
			 to the limited purposes set forth in subsection (a).
			(c)Commencement of
			 Phased Redeployment from IraqThe President shall commence the
			 phased redeployment of United States forces from Iraq not later than 90 days
			 after the date of enactment of this joint resolution, with the goal of
			 redeploying, by March 31, 2008, all United States combat forces from Iraq
			 except for those essential for the limited purposes set forth in subsection
			 (a).
			(d)War Powers
			 Resolution Requirements
				(1)Specific
			 statutory authorizationConsistent with section 8(a)(1) of the
			 War Powers Resolution, the Congress declares that this section is intended to
			 constitute specific statutory authorization within the meaning of section 5(b)
			 of the War Powers Resolution.
				(2)Applicability
			 of other requirementsNothing in this joint resolution supersedes
			 any requirement of the War Powers Resolution.
				5.ConstructionNothing in this joint resolution shall be
			 construed to—
			(a)limit measures
			 necessary to provide for the safety and security of the Multi-National
			 Force—Iraq, including United States Armed Forces; or
			(b)authorize
			 offensive combat activities by United States Armed Forces in Iran, Syria, or
			 any other state in the Middle East region.
			6.ReportThe President shall submit to Congress not
			 later than 90 days after enactment of this joint resolution, and every 90 days
			 thereafter, a report outlining the activities of the United States Armed Forces
			 pursuant to this joint resolution, and on the progress that has been made in
			 training the security forces of Iraq and promoting a sustainable political
			 settlement.
		7.Duration of
			 authorizationThe
			 authorization under Section 4(a) shall expire on the date that is 12 months
			 after the date of enactment of this joint resolution, unless Congress extends
			 such authorization.
		
